Quillian, J.
The judgment of this court (Phillips v. Shea, 94 Ga. App. 796, 96 S. E. 2d 390) reversing the judgment of the trial court which granted the motion for a nonsuit, having been reversed by the Supreme Court (Shea v. Phillips, 213 *801Ga. 269, 98 S. E. 2d 552), the judgment of reversal by this court is hereby vacated and the judgment of the trial court is affirmed.
Decided May 23, 1957.
Northcutt & Edwards, Edwin R. Johnson, W. S. Northcutt, R. J. Edwards, for plaintiff in error.
James A. Branch, Thomas B. Branch, Jr., contra.

Judgment affirmed.


Felton, C. J., Gardner, P. J., Townsend, Carlisle, and Nichols, JJ., concur.